Exhibit 99.1 Orthofix International Reports Fourth Quarter and Fiscal 2016 Financial Results Fourth Quarter Highlights • Net sales of $108.5 million, an increase of 3.7% compared to prior year and 4.2% on a constant currency basis • Net loss from continuing operations of $5.1 million; compared to net income of $2.1 million in the prior year • Adjusted EBITDA of $21.1 million; an increase of $1.8 million, or 9.4%, over prior year Fiscal Year 2016 Highlights • Net sales of $409.8 million, an increase of 3.4% compared to prior year and 4.0% on a constant currency basis • Net income from continuing operations of $3.5 million; an increase of $5.8 million over prior year • Adjusted EBITDA of $79.3 million; an increase of $18.6 million, or 30.6%, over prior year
